FILED
                                                        United States Court of Appeals
                                                                Tenth Circuit

                                    PUBLISH                   March 28, 2017
                                                           Elisabeth A. Shumaker
                   UNITED STATES COURT OF APPEALS              Clerk of Court

                               TENTH CIRCUIT



 UNITED STATES OF AMERICA,

             Plaintiff-Appellee,
 v.                                                  No. 16-8108
 ROBERT HOWARD SNYDER,

             Defendant-Appellant.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF WYOMING
                  (D.C. NO. 1:16-CR-00040-SWS)


Submitted on the Briefs:

Virginia L. Grady, Federal Public Defender, and Ryan K. Melcher, Assistant
Federal Public Defender, Office of the Federal Public Defender, Denver,
Colorado, for Appellant.

John R. Green, Acting United States Attorney, and Jason M. Conder, Assistant
United States Attorney, Office of the United States Attorney, Lander, Wyoming,
for Appellee.


Before TYMKOVICH, Chief Judge, HOLMES, and PHILLIPS, Circuit Judges.


TYMKOVICH, Chief Judge.
      This appeal requires us to consider whether Robert Snyder’s prior

conviction for voluntary manslaughter is a “crime of violence” as defined in

§ 4B1.2(a)(2) of the United States Sentencing Guidelines (USSG). Based on the

Supreme Court’s recent decision in Beckles v. United States, No. 15-8544, 2017
WL 855781, at *6 (S. Ct. Mar. 6, 2017), where the court rejected a vagueness

challenge to the residual clause of § 4B1.2(a)(2), Mr. Snyder concedes that

voluntary manslaughter is a crime of violence, and the district court correctly

applied the Guidelines in this case.

      By way of background, Mr. Snyder pleaded guilty to possession of a

firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Mr. Snyder sought

relief under the “sporting” provision of the Guidelines, which provides for a

reduced base offense level of 6 if the defendant “possessed all ammunition and

firearms solely for lawful sporting purposes or collection, and did not unlawfully

discharge or otherwise unlawfully use such firearms or ammunition.” See USSG

§ 2K2.1(b)(2). But the probation officer recommended a base offense level of 20

under USSG § 2K2.1(a)(4)(A), because she concluded Mr. Snyder’s 1994

voluntary manslaughter conviction in Idaho is a previous conviction for a crime

of violence. Mr. Snyder therefore was not eligible for the sporting exception.

The district court agreed and accepted the probation officer’s calculation of the

offense level. Mr. Snyder was sentenced to 33 months’ imprisonment, followed

by two years of supervised release. Mr. Snyder appealed, arguing Idaho

                                        -2-
manslaughter is not a crime of violence under the elements or

enumerated-offenses clauses of § 4B1.2(a).

      After the Supreme Court’s recent decision in Beckles, which partially

abrogated our decision in United States v. Madrid, 805 F.3d 1204 (10th Cir.

2015), we ordered supplemental briefing on the issue of whether the residual

clause of USSG § 4B1.2(a)(2) provides a basis for Mr. Snyder’s sentencing

enhancement. The residual clause defines a crime of violence as an offense that

“involves conduct that presents a serious potential risk of physical injury to

another.” USSG § 4B1.2(a) (2015). In Johnson v. United States, 135 S. Ct. 2551,

2560 (2016), the Court held an identical residual clause in the Armed Career

Criminal Act (ACCA) was unconstitutionally vague. But in Beckles, the Court

rejected a void-for-vagueness challenge to the residual clause in the Guidelines

and held that “the Guidelines are not subject to vagueness challenges under the

Due Process Clause.” 2017 WL 855781, at *6. “Unlike the ACCA,” the Court

reasoned, “the advisory Guidelines do not fix the permissible range of sentences.

To the contrary, they merely guide the exercise of a court’s discretion in choosing

an appropriate sentence within the statutory range.” Id.

      In light of Beckles, in his supplemental brief Mr. Snyder “concedes that his

conviction for Idaho voluntary manslaughter qualifies as a crime of violence

under the residual clause of U.S.S.G. § 4B1.2.” Aplt. Supp. Br. at 2. Because the




                                         -3-
district court therefore did not err in applying the sentencing enhancement, we

affirm Mr. Snyder’s sentence.




                                        -4-